 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1281 
In the House of Representatives, U. S.,

April 21, 2010
 
RESOLUTION 
Celebrating the life and achievements of Dr. Dorothy Irene Height and recognizing her life-long dedication and leadership in the struggle for human rights and equality for all people until her death at age 98 on April 20, 2010. 
 
 
Whereas Dr. Dorothy Irene Height was a humanitarian whose life exemplified her passionate commitment to a just society and civil rights for all people; 
Whereas Dr. Height was the godmother of the civil rights movement and tireless advocate of equality for women and women's rights in the United States; 
Whereas Dr. Height led many national organizations, including 33 years of service on the staff of the National Board of the Young Women's Christian Association (YWCA), director of the National YWCA School for Professional Workers, and became the first director of the Center for Racial Justice, served as president of the National Council of Negro Women (NCNW) for 4 decades, as president of Delta Sigma Theta Sorority, Incorporated during two consecutive terms, and continued to provide guidance as chair and president emerita of NCNW until her death; 
Whereas Dr. Height was the recipient of countless awards and honors, including the Presidential Citizens Medal in 1989 by President Ronald Reagan, the Presidential Medal of Honor in 1994 by President William Clinton, and the Congressional Medal of Honor by President George W. Bush on behalf of the United States Congress in 2004; and 
Whereas Dr. Height was a tenacious and zealous civil rights activist, social worker, advocate, educator, and organizer in the quest for equality: Now, therefore, be it 
 
That the House of Representatives— 
(1)celebrates the life of Dr. Dorothy Irene Height; and 
(2)expresses recognition for her life-long dedication and leadership in the struggle for civil rights for all people.  
 
Lorraine C. Miller,Clerk.
